PER CURIAM.
This is an appeal from an order allowing only Ten Dollars to appellant-garnishee for costs and attorney fees claimed as a result of services rendered and costs expended in connection with a writ of garnishment is*1281sued to the garnishee-bank seeking funds to satisfy a judgment debt owed to the appel-lee by one Van Bruce, a depositor of the bank.
Appellant contends that the court committed reversible error in refusing to tas. costs and awarding a reasonable attorney fee to appellant-garnishee.
We agree and reverse. See Buyer Finance Corporation v. Oliveros, 196 So.2d 451 (Fla. 3d DCA 1967) and Jefferson National Bank of Miami Beach v. Cloverleaf Hospital, Inc., 194 So.2d 287 (Fla. 3d DCA 1967).
Reversed and remanded for further proceedings.